Manning, J.
" .The action is brought by the People of the State of New York through the attorney-general against the defendant, the American Sugar Refining Company of New York, for the purpose of vacating certain letters patent whereby the predecessors of the defendant company were granted certain rights or privileges to lands under water adjacent to certain uplands owned by them, situate in the county of Kings and state of New York, to which rights the defendant has succeeded.
The letters patent are eight in number and are set forth in full in the form of exhibits attached to the complaint. The first of these grants is dated September 3,1868, and expressly provides that it is made and given “ for the purpose of promoting the Commerce of our said State or for the beneficial enjoyment by the adjacent owner and for no other object or purpose whatsoeverreserving, however, the right to the people to enter upon and use the premises so granted “ until the same shall have been actually appropriated and applied to the purposes of commerce or for the beneficial enjoyment of the same by the adjacent owner by erecting a dock or docks thereon.” The second grant is dated June 30,1868, and contains similar provisions. The third grant is dated the 7th day of May, 1869, and is also similar in wording to the other two heretofore mentioned. The fourth grant is “ for the purpose of promoting the commerce of our said'State and for no other object or purpose whatsoever ” and contains the following reservation concerning the right of the people to enter upon the lands so granted: ‘ ‘ until the same shall have been actually appropriated and applied to the purposes of commerce by erecting a dock or docks thereon; ” this grant is dated October 21, 1875. -The fifth, sixth, seventh and eighth grants are *81similar in phraseology to the fourth grant, and are dated respectively October 21, 1875, October 21, 1875, December 28,1883, and May 6,1884.
The grants referred to were made to the several grantees therein described, and thereafter by divers mesne conveyances the defendant company became the owner of the upland portion of the premises affected by the grants, and thus became the successor in interest of the grantees of each and every one of the aforesaid grants or letters patent.
There is no question but that the state had the right to make the grants above referred to, this governmental function having been sanctioned by a line of authorities from the earliest times down to the present date.
In the very recent case of the Long Sault Development Company, in which a decision was rendered on the ninth instant, by our own Court of Appeals, Chief Judge Bartlett writing for the court, says: “The power of the legislature to grant land under navigable waters to private persons or corporations for beneficial enjoyment has been exercised too long and has been affirmed by this court too often to be open to serious question at this late day. (Lansing v. Smith, 4 Wend. 9; People v. New York & Staten Island Ferry Co., 62 N. Y. 71; Langdon v. Mayer, 93 N. Y. 239.) The contemplated use, however, must be reasonable and one which can fairly be said to be for the public benefit or not injurious to the public. ‘ For every purpose which may be useful, convenient or necessary to the public, the state has the unquestionable right to make grants in fee or conditionally for the beneficial use of the grantee or to promote commerce according to their terms. * * * Grants to the owners of the adjoining uplands, either for beneficial enjoyment or for com*82mercial purposes, have long been authorized and recognized as one of the uses to which the State may lawfully apply such lands.’ (Coxe v. State, 144 N. Y. 396, 407.)”
The present action was begun on the 20th day of December, 1913, by the service of a summons and complaint upon the defendant, and thereafter and on the 17th day of April, 1914, issue was joined by the service of a demurrer by the defendant, the ground of demurrer being that the complaint does not state facts sufficient to constitute a cause of action. Thereupon a motion was made on behalf of the plaintiffs, the People, for judgment on the pleadings, which motion is now before this court for determination.
The People’s contention is that the demurrer interposed by the defendant is clearly frivolous, because they say the complaint contains a plain and.concise statement of.the facts constituting a cause of action as provided for by section 481 of the Code of Civil Procedure.
The effect of the demurrer interposed by the defendant is to practically concede every allegation set forth in the complant, and to still maintain that no cause of action is stated; of course, conclusions of law are not admitted by the demurrer.
The action is not predicated upon any alleged infirmity in the grants as made by the state, nor is the power' of the state to make such grants challenged. The sole and only ground set forth in -the complaint and upon which the court is asked to grant judgment vacating and annulling these grants is that the defendant, or its predecessors, have violated the terms and conditions in said grants contained, and under which they were issued. Does the complaint measure up to the gravity of this charge ? I quote from it verbatim:
*83“ Twelfth. That in violation of the terms and conditions upon which said letters patent and each of them were issued as aforesaid, said defendant or its .predecessors have unlawfully erected and maintained upon each and every one of the said portions of land under water described in the said letters patent, respectively, factory buildings and structures, six, eight and ten stories high, and numerous other factory structures from one to four stories high, and ever since the said 17th day of February, 1905, the defendant has unlawfully occupied, used and maintained and now unlawfully occupies, uses and maintains the said buildings and structures in its private business of sugar refining; and the said defendant and its predecessors have otherwise omitted to perform the conditions under which the said patents were issued.”
The opening words of this paragraph “ That in violation of the terms and conditions upon which said letters patent and each of them were issued as aforesaid, said defendant or its predecessors have unlawfully erected and maintained upon each and every one of the said portions of land under water, ’ ’ certain buildings, etc., are nothing more or less than the pleader’s legal conclusion. His further assertion that the defendant has unlawfully occupied and maintained, and now unlawfully occupies, uses and maintains, is another conclusion, and the closing words of his charge that said defendant and its predecessors have otherwise omitted to perform the conditions under which said patents were issued are so vague, meaningless, and uncertain as to be incapable of legal proof or proper refutation.
The grants imposed the condition of building a dock or docks. Where in the complaint is the charge or allegation that such docks were not built? The charge *84in the complaint is that the defendant erected buildings and structures varying in height. Where in the grants are there any restrictions or prohibitory clauses, concerning the nature of improvements to be made upon the land filled in? Certain of these grants were for the purpose of beneficial enjoyment by the owner of the upland, all of them were for the express purpose of promoting the commerce of the state. Where in the complaint does it appear that the premises are not being used in such a way that the commercial interests of the state are not being promoted, or that the structures erected by the American Sugar Refining Company impair the navigability of the Bast river, or that the lands are not being employed for the beneficial enjoyment of the adjacent owner, pursuant to the terms of the grant? Laying aside all rules of technical construction, and applying the test of common sense and reason to the complaint under consideration, wherein and whereby does it set forth any cause of action against this defendant? The action sought to be maintained is strictly a statutory one, and in actions of this kind the complaint must and should contain every fact bringing the case within the statute.
The attorney-general finds authority for the bringing of this action under section 1957 of the Code of Civil Procedure, the provisions of which, so far as applicable, read as follows:
“ The attorney-general may maintain an action to vacate or annul letters-patent, granted by the people of the State, in either of the following cases:
“3. Where the patentee, or those claiming under him, have done or omitted an act, in violation of the terms and conditions upon which the letters-patent were granted, or have, by any other means, forfeited the interest acquired under the same.”
*85Surely it cannot be said that the People’s complaint in this case complies with the statutory provisions. The court is not unmindful of the fact that in the paragraph following there is a clause providing that: “Whenever the attorney-general has good reason to believe that any act or omission, specified in this section, can be proved, and that the person to be made defendant has no sufficient legal defence, he must commence such an action.” This latter clause I take it, while making it the duty of a public officer to discharge a public trust, still in nowise exempts that same officer or his client from the consequences of presenting a pleading which does not stand the test of judicial approval under well defined rules of legal procedure.
It is very true that under our most recent authorities pleadings are not to be strictly construed against the pleader, and a good test is whether under the pleading in this case could the plaintiffs offer the necessary evidence to prove the charge they endeavor to make. There being, for instance, no allegation in the complaint concerning the failure to build docks, can the plaintiffs offer any evidence on this matter? There being no restrictive'or prohibitory clauses in the grants concerning the erection of buildings or improvements, can the plaintiffs in the absence of a proper allegation of such fact offer any evidence on that point? And finally what evidence if any can the plaintiffs offer to prove the general allegation that the defendant and its predecessors have ‘ ‘ otherwise omitted to perform ” the conditions under which said patents were granted? As I understand the trend of opinion the plaintiffs cannot offer such proof, and therefore the complaint must fall under the attack of the demurrer.
*86The motion of the plaintiffs for judgment on the pleadings is denied, with ten dollars costs, and the demurrer interposed by the defendant is sustained with permission to the plaintiffs to plead over on payment of costs.
Motion denied, with ten dollars costs.